--------------------------------------------------------------------------------

Shenzhen


Employment Contract

(applicable to full-time employee)

 




Compiled by the Shenzhen Human Resource and Social Insurance Bureau

--------------------------------------------------------------------------------


Party A (Employer) Party B (Employee) Name: China Information Technology, Inc
Name: Li Gang Address: Gender: Male Legal Representative: ID or Passport
NO.:711191260 Attention: Address Tel: Tel: 13402011212

According to the PRC Employment Law (the “Employment Law”), the PRC Employment
Contract Law (the “Employment Contract Law”), Shenzhen Salary Payment Regulation
(the “Payment Regulation”) and relevant laws and regulations, on the legal, fair
and voluntary basis, upon the consistent negotiation and good faith principle,
the Parties entered into this Employment Contract (the “Contract”) and will
collectively comply with the terms and conditions as below:

I

Term of the Contract

  

 1. The Parties agreed that the following item (i) will be applicable to the
term of this Contract (the “Term”).

(i). Fix-term Contract: the Term of this Contract is from 12December, 2011 to 11
December, 2014

(ii). N/A

(iii).N/A

 2. The probation of this Contract is 3 months, calculating from 12 December,
2011 to 11 February, 2012.

   II Position and Location     

The position served by Party B is CFO and the location is Shenzhen.

   III Working time and Holidays

     1. The Parties agreed that the following item (i) will be applicable to the
working time of Party B.

(i). Standard Working Time: 8 hours everyday (can not surpass 8 hours); 40 hours
for a week (can not surpass 40 hours); at least one holiday for a week.

(ii). N/A

(iii).N/A

 1. The Parties agreed that the following item (i) will be applicable to the
term of this Contract (the “Term”).      2.Party A is subject to the Article 41
under the Employment Law, provided that it intends to extend the working time in
accordance with the production and business operation.      3.Party B is
eligible to the public holiday, annual leave, marriage leave, maternity leave
and bereavement leave      4.N/A

2

--------------------------------------------------------------------------------

    IV

Remuneration

    1.

Party A shall develop the remuneration allocation mechanism in accordance with
the laws and regulations and issue a notice to Party B regarding this. The
remuneration paid by Party A to Party B shall no less than the current year
minimum remuneration declared and published by municipal government.

    2.

N/A

    3.

Party A will pay Party B the remuneration as of the 10th day of each month.
Party A shall at least pay Party B the remuneration once in cash every month.

    4.

The overtime working compensation, public holiday and annual leave compensation
and other compensation or remuneration for special situations shall be in
accordance with relevant laws and regulations.

    5.

The miscellaneous for this section: The remuneration for Party B is RMB500,000
per year.

    V

Social Insurance and Employee Benefit

    1.

The Parties agree to contribute social insurance and housing provident fund
according to the laws and regulations enacted by the nation, the province or the
municipal.

    2.

In the event that Party B suffers from disease or non-work-related injury, Party
A shall grant Party B the medical period and corresponding treatment in
accordance with the laws and regulation enacted by the nation, the province or
the municipal.

    3.

In the event that Party B suffers from occupational disease or work injury,
Party A shall implement the rules according to the PRC Occupational Disease
Protection Law, Work Injury Insurance Regulation and other laws and regulations.

    4.

N/A

    VI

Working Protection, Working Condition and Occupational Disease Protection

    1.

For the purpose of protecting Party B’s safety and health, Party A shall provide
the working premises subject to national safety and hygiene standard, and
necessary working protection.

    2.

Party A shall perfect the protection for female employee and the minors.

    3.

N/A

    4.

Party B is entitled to refuse the Party A’s management which against the laws
and regulations as well as the enforced dangerous work. As to the behavior which
may be harmful to Party B’s safety and health by Party A, Party B is entitled to
request Party A to correct such behavior or accuse to competent authorities.

    VII

Rules and Bylaws

    1.

Party A shall make the rules and bylaws according to the laws and regulations
and issue a notice to Party B.

3


--------------------------------------------------------------------------------


2.

Party B shall properly and promptly complete the work and assignment, enhance
the professional capacity, observe the safe working procedure and professional
ethics in accordance with national, province and municipal laws and regulations
as well as the rules and bylaws made by Party A.

    3.

Party B shall observe the related national, province and municipal family
planning policy.

    VIII

Alteration of the Contract

   

Upon the collective agreement between the Parties, this Contract can be altered.
The alteration of this Contract shall be in writing. Each Party will hold one
counterpart of the revised Contract.


IX

The Termination and Ending of the Contract

    1.

Upon the agreement between the Parties, the Parties can terminate this Contract.

    2.

Party B may terminate this Contract upon 30 days’ prior written notice to Party
A. During the probation period, Party B may terminate this Contract by giving
Party A three days’ prior notice.

    3.

If Party A has the one of the following situations, Party B can notify Party A
to terminate this Contract:

(i). Failure to provide the working protection or working conditions specified
under this Contract;


(ii). Failure to pay the remuneration fully and on time;


(iii).Failure to pay the social insurance for Party B in accordance with the
law, and continue to do so beyond one month upon the requirement by Party B for
the contribution of such social insurance;

(iv).Violation of rules and regulations, which is harmful to Party B’s rights
and interests;

(v). By means of deception or coercion, or taking advantage of the Party B’s
difficulties, to cause Party B to conclude this Contract, or to make an
amendment thereto, which is contrary to Party B’s true intent;

(vi).Exclusion the liabilities of Party A, or deprivation Party B’s material
rights, which results in the invalidity of this Contract;

(vii). Violation of laws, regulations and mandatory rules, which results in the
invalidity of this Contract; or

(viii). Other situations according to which Party B can terminate this Contract.

  4.

If Party A uses violence, threats or unlawful restriction of personal freedom to
compel Party B to work, or if Party B is instructed in violation of rules and
regulations or peremptorily ordered by Party A to perform dangerous operations
which threaten his personal safety, Party B may terminate this Contract
forthwith without giving prior notice to Party A.

      5.

Party A can terminate this Contract, If Party B:

     

(i). is proved during the probationary period not to satisfy the conditions for
employment;

4


--------------------------------------------------------------------------------

(ii). materially breaches Party A’s rules and bylaws;


(iii).commits serious dereliction of duty or malpractices, causing substantial
damage to Party A;

(iv).has concurrently established another employment relationship with any other
third party which materially affects the completion of his tasks with the Party
A, or Party B refuses to rectify the matter after the same is brought to his
attention by Party A;

(v). by means of deception or coercion, or taking advantage of the Party A’s
difficulties, causes Party A to conclude this Contract, or makes an amendment
thereto, which is contrary to Party A’s true intent; or

(vi).becomes a criminal offender in accordance with the award of the courts.

  6.

Party A may terminate this Contract by giving the Party B 30 days’ prior written
notice, or one month’s remuneration in lieu of notice, except the situation
provided by Article 42 under the Employment Contract Law, if:

(i). upon the provided medical period for disease or non-work injury, Party B
can engage neither in his original work nor in other work arranged for him by
Party A;

(ii). Party B is incompetent and remains incompetent after training or
adjustment of his position; or

(iii).A major change in the objective circumstances relied upon at the time of
conclusion of this Contract which has prejudice to the performance of this
Contract, and upon negotiation between the Parties, they are unable to reach an
agreement on amending this Contract.

  7.

If any of the following circumstances makes it necessary to reduce the workforce
by 20 persons or more or by a number of persons that is less than 20 but
accounts for 10 percent or more of the total number of the enterprise’s
employees, Party A may reduce the workforce upon it has explained the
circumstances to its trade union or to all of its employees 30 days in advance,
and has considered the opinions of the trade union or the employees and has
subsequently reported the workforce redundancy plan to the human resource and
labor protection department, except the situation provided by Article 42 under
the Employment Contract Law:

(i) . Restructuring pursuant to the Enterprise Bankruptcy Law;

(ii) . Serious difficulties in production and/or business operations;

(iii) .Party A switches production, introduces a major technological innovation
or revises its business method, and, after amendment of employment contracts,
still needs to reduce its workforce; or

(iv) . Other major change in the objective economic circumstances relied upon at
the time of conclusion of the employment contracts, rendering them
unperformable.

  8.

This Contract can be ended based upon the following circumstance:

(i) . The Term of this Contract expires;

(ii) . Party B has commenced drawing his basic retirement insurance pension in
accordance with the law;

(iii) .Party B dies, or is declared dead or missing by a People’s Court;

 

5


--------------------------------------------------------------------------------

(iv).Party A is declared bankrupt;

(v). Party A has its business license revoked, is ordered to close or is closed
down, or Party A decides on early liquidation; or

(vi).Other circumstance specified in laws or administrative statutes arises

X

Economic Compensation

      1.

In any of the following circumstances, Party A shall pay Party B the economic
compensation (i). This Contract is terminated upon the negotiation and agreement
between the Parties and by

(i). This Contract is terminated upon the negotiation and agreement between the
Parties and by Party A proposed to Party B pursuant to Article 9, subsection 1
hereof;

(ii). This Contract is terminated by Party B pursuant to Article 9, subsection 3
or 4 hereof

(iii).This Contract is terminated by Party A pursuant to Article 9, subsection 6
or 7 hereof;

(iv). This Contract is a fixed–term contract that ends pursuant to Article 9,
subsection 8, item (i) hereof, unless Party B does not agree to renew the
contract even though the conditions offered by Party A are the same as or better
than those stipulated in the current contract;

(v). This Contract is terminated pursuant to the Article 9, subsection 8, item
(iv) or (v) hereof; or



(vi). Other circumstances specified in laws or regulations.

  2.

In the event that this Contract is terminated or ended, the economic
compensation shall be in accordance with the standard under the Employment
Contract Law and relevant rules enacted by national, provincial and municipal
authorities, and it shall be paid upon completion of the procedures for the
handover of the work.

 

 



XI

Formalities for Termination and Ending of this Contract

 



In the event that this Contract is terminated or ended, Party B shall undertake
the work handover procedures and otherwise. Party A shall issue a proof of
termination or ending of this Contract, and within 15 days, carry out the
procedures for the transfer of Party B’s file and social insurance account.
Regarding the proof of termination or ending of this Contract, it shall
explicitly provide the Term, date of termination or ending, position of this
Contract and working length for Party A.

 



XII

Dispute Resolution

 



In the event that any dispute arising between the Parties, it shall be resolved
upon the negotiation and agreement between the Parties. If the Parties fail to
reach an agreement upon the negotiation, they can request Party A’s trade union
for resolution or submit such dispute for intermediation to Party A’s Employment
Dispute Intermediation Committee ; or directly apply for arbitration to
competent employment dispute arbitration committee.

    XIII

Other Agreement between the Parties

      1.

The working scope shall be covered by Party B includes China Information
Technology, Inc. and all affiliated subsidiary thereof.

6


--------------------------------------------------------------------------------


2.

According to relevant employment laws and regulations, Party B voluntarily waive
Party A’s contribution of social insurance (including retirement pension,
medical insurance and housing provident fund and others), which will be replaced
by RMB1000 insurance subsidy (individual income tax is exclude) paid by Party A
to Party B, and Party B will buy himself the business insurance. Such insurance
will be paid in paralleled with monthly remuneration.

      3.

Any rules and bylaws of Party A (including, but not limited to the
administrative policy, recruitment handbook, employment and remuneration
relationship administrative handbook, training policy, internal audit
administrative policy, accounting handbook, non-disclosure agreement, safety
rules) shall constitute the major appendixes of this Contract, which have the
same validity with the terms and conditions under this Contract.

      4.

Party B has scrutinized, and shall voluntarily observe and implement all rules
and bylaws of Party A.

      5.

Party B makes a commitment that the “Address” under this Contract is the valid
address for serving any documents or materials of Party A, and Party B will give
a written notice to Human Resource and Administration Department of Party A upon
the address changed.

      6.

The probationary period can be extended provided that Party B asks accumulative
more than 5 leaves on working days. If the leaves in probationary period asked
by Party B is no more than 5 working days, the probationary period will comply
with this Contract.

      7.

When the terms and conditions of this Contract need to be revised, Party B
agrees to execute the Employment Contract Amendment as revision, replace or
supplement of this Contract, which has the same validity with this Contract.

      8.

Any other employment contract executed by the Parties prior to this Contract
will be automatically invalid upon the execution of this Contract; regarding any
difference between this Contract and other agreements including, but not limited
to the Confidential Agreement, Training Service Agreement and Non-competent
Agreement, this Contract will prevail.

      XIV

Miscellaneous

      1.

If any matter which is not specified herein this Contract or runs afoul of
applicable laws and regulations exists in this Contract, the laws and
regulations will prevail.

      2.

This Contract will come into effect upon the execution or affixing seals by the
Parties, however any alteration of the signature or unauthorized execution shall
be deemed to be invalid.

      3.

This Contract has two counterparts which will be held by each party,
respectively.

 




Party A: China Information Technology, Inc (seal affixed) Party B: Li Gang    
Legal Representative: /s/ Li Gang                                              
    Date : 12 December, 2011 Date: 12 December, 2011

7

--------------------------------------------------------------------------------